Title: To John Adams from Mathew Carey, 3 June 1813
From: Carey, Mathew
To: Adams, John


His Excellency John Adams, EsqrPhilada. June 3. 1813
Sir, 

Agreeably to Your instructions, I have forwarded three copies of the Naval History.
I have likewise taken the liberty to forward you several Copies of  a Circular, requesting nautical Communications, which, if you judge it proper, I request you will be have conveyed to suitable persons.
I hope the second Edition of the Naval History will be found not unworthy of the public patronage. It will be a lasting source of gratification to me, to have set on foot such a publication. I believed the subject worthy of attention—but had no idea it was so interesting as it has proved to be.
With due respect, Your obt. hbe. servt.

Mathew Carey
